 


109 HR 3511 IH: Medicaid State Long-Term Care Partnership Program Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3511 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Burgess (for himself, Mr. Peterson of Pennsylvania, Mr. Pomeroy, Mr. Jindal, and Mrs. Johnson of Connecticut) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to expand State long-term care partnership programs under the Medicaid Program. 
 
 
1.Short titleThis Act may be cited as the Medicaid State Long-Term Care Partnership Program Act of 2005.   
2.Expansion of State long-term care partnership program 
(a)In generalSection 1917(b) of the Social Security Act (42 U.S.C. 1396p(b)) is amended— 
(1)in paragraph (1)(C)(i), by striking shall seek adjustment and inserting may seek adjustment; 
(2)in paragraph (1)(C)(ii), by inserting or which has a State plan amendment that provides for a qualified State long-term care insurance partnership (as defined in clause (iii)) after 1993,;  
(3)by adding at the end of paragraph (1)(C) the following new clauses: 
 
(iii)For purposes of this paragraph, the term qualified State long-term care insurance partnership means a State plan amendment under this title that provides for the disregard of any assets or resources in an amount equal to the insurance benefit payments that are made under a long-term care insurance policy (including a certificate issued under a group insurance contract), regardless of whether the policy was issued before the effective date of such plan amendment, if the following requirements are met: 
(I)The policy covers an insured who, when coverage first became effective under the policy, was a resident of such State or of another State that had such a partnership in effect or that had in effect a State plan amendment described in clause (ii) that was approved as of May 19, 1993. 
(II)The policy meets the requirements of State law in the State in which it is issued. 
(III)The policy is a qualified long-term care insurance policy (as defined in section 7702B(b) of the Internal Revenue Code of 1986). 
(IV)Such disregard shall not apply if the policy was originally issued to the insured when the insured resided in another State, unless that other State continues to have a qualified State long-term care insurance partnership in effect. 
(V)If the policy does not provide some level of inflation protection, the insured was offered, before the policy was sold, a long-term care insurance policy that provides some level of inflation protection. 
(VI)The State plan amendment provides for agent training for the sale of long-term care insurance policies under the partnership. 
(VII)The issuer of the policy provides regular reports to the Secretary that include, in accordance with regulations of the Secretary (promulgated after consultation with the States), notification regarding when all benefits provided under the policy have been paid and the amount of such benefits paid, when the policy otherwise terminates, and such other information as the Secretary determines may be appropriate to the administration of such partnerships. 
(VIII)The State does not impose any requirement affecting the terms or benefits of such a policy unless the State imposes such requirement on long-term care insurance policies without regard to whether the policy is covered under the partnership or is offered in connection with such a partnership.In the case of a long-term care insurance policy which is exchanged for another such policy, subclause (I) shall be applied based on the coverage of the first such policy that was exchanged. 
(iv)The Secretary— 
(I)as appropriate, shall provide copies of the reports described in clause (iii)(VII) to the State involved; and 
(II)shall promote the education of consumers regarding qualified State long-term care insurance partnerships. ; and 
(4)in paragraph (4)(B), by striking (and shall include, in the case of an individual to whom paragraph (1)(C)(i) applies). 
(b)Application of certain requirements to existing partnership programsSubparagraph (C) of such section, as amended by subsection (a), is further amended— 
(1)in clause (ii), by inserting (subject to clause (v)) after under a State plan of a State which; and 
(2)by adding at the end the following new clause: 
 
(v)Clause (ii) shall continue to apply to a State plan amendment approved as of May 19, 1993, only if the State plan amendment— 
(I)is modified by not later than 30 days after the date of the enactment of this Act to meet the requirements of subclauses (III) and (V) of clause (iii); and 
(II)is modified by not later than 1 year after such date of enactment to meet the requirement of clause (iii)(VI)..   
 
